Citation Nr: 1341553	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to August 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  On the August 2012 VA Form-9, the Veteran requested a videoconference hearing before the Board which was scheduled for July 2013.  He failed to appear without explanation, and has not requested that the hearing be rescheduled.  Therefore, his request for a videoconference hearing is considered withdrawn.


FINDING OF FACT

The Veteran's sleep apnea was not manifested in, and is not shown to be directly related to, a disease, injury, or event in service, or to have been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for sleep apnea, to include as secondary to service-connected PTSD, is not warranted.  38 U.S.C.A. §§ 1131 (West 2002 & Supp 2013); 
38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi 18 Vet. App. 112, 120-21 (2004).  VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A February 2010 letter, prior to the initial adjudication of the claim, notified the Veteran of the evidence needed to substantiate his claim for service connection, informed him that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was responsible for providing any necessary releases [for private records] and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed of how ratings and effective dates are assigned and was given examples of the evidence he could submit.  The Board finds that VA has fulfilled its VCAA-mandated notification duty.

The Veteran's service treatment records (STRs) and VA treatment records have been secured for the record.  He was afforded a VA examination in March 2010.  The Board finds that the resulting examination report is adequate for rating purposes, as it reflects review of the record and contemplates the relevant medical evidence and lay assertions therein and includes notation of all pertinent clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that VA's duty to assist in met.

Factual Background, Legal Criteria, and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in VA's electronic data storage systems, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir, 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is not in dispute that the Veteran has a diagnosis of sleep apnea.  Mild obstructive sleep apnea was diagnosed following a sleep study in March 2010.  The March 2010 VA examination report notes that the Veteran has a diagnosis of sleep apnea.  Obstructive sleep apnea was not manifested in service.  Furthermore, there is no evidence or opinion that relates the Veteran's sleep apnea directly to his military service.  Notably, the Veteran does not argue that his sleep apnea is directly related to service.  Consequently, service connection for sleep apnea on the basis that such disability became manifest in service and is related directly to disease or injury therein is not warranted.

The Veteran's theory of entitlement to the benefit sought is strictly one of secondary service connection.  He claims that his obstructive sleep apnea is secondary to his service connected PTSD.  Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires: 1) competent evidence of a current disability (for which secondary service connection is sought); 2) evidence of a service-connected disability; and 3) competent evidence that the current disability was either caused or (aggravated) by the service connected disability.

What remains for consideration is whether the Veteran's PTSD indeed caused or aggravated his obstructive sleep apnea.  That is a medical question, beyond the scope of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Consequently, competent medical evidence is required.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical texts; it may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2) .  

The only competent medical evidence that directly addresses the matter of a nexus between the Veteran's service-connected PTSD and his obstructive sleep apnea is in the reports of March 2010 VA examinations.  On March 2010 VA respiratory examination, the examiner opined that there was no direct correlation between the Veteran's PTSD and his sleep apnea.  The examiner noted that he based this opinion on his review of the Veteran's service treatment records, the Veteran's medical history and claims file, as well as current medical literature.  On March 2010 VA PTSD examination, the Veteran reported difficulty sleeping due to nightmares and dreams (in addition to snoring and pauses in breathing).  The examiner indicated that while sleep disturbances are frequently a symptom of PTSD, while the diagnosis of obstructive sleep apnea suggests a physiological or anatomical etiology.  The examiner opined that therefore there is no relationship between the Veteran's PTSD and his sleep apnea.  The VA examiners have the requisite training to offer competent medical opinions.  As the opinions reflect familiarity with the record, and cite to factual data and medical principles (i.e., that a mental disorder such as PTSD would not cause or aggravate a disability such as obstructive sleep apnea-which by its nature has a physiological or anatomical etiology), they are probative evidence in this matter.  As there is no competent evidence to the contrary, they are persuasive.  The Veteran is a layperson and does not cite to supporting medical literature, supporting medical opinions, or clinical data.  Therefore his opinion in this matter is not competent evidence.  

The Board observes that the psychiatric examiner indicated that in addition to the obstructive sleep apnea the Veteran has sleep disturbances (due to nightmares and dreams).  Such sleep impairment is considered to be a symptom of, and is encompassed by the rating assigned for, the service-connected PTSD.  See 38 C.F.R. §  4.130, General Rating Formula for Mental Disorders..  

Accordingly, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the claim seeking service connection for sleep apnea, including as secondary to PTSD, must be denied.


ORDER

The appeal seeking service connection for sleep apnea, claimed as secondary to service-connected PTSD, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


